Citation Nr: 0611016	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-28 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1964.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  By decision dated in November 1997, the Board found that 
the veteran had not submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
heart disorder, the claim having been denied at the RO in 
April 1995.

2.  The veteran appealed that decision to the Veterans Claims 
Court, which dismissed the claim for lack of a filing fee.  

3.  The RO again denied claims to reopen in August 1998 and 
April 1999.  The veteran did not appeal those decisions.

4.  The RO's April 1999 decision represents the last final 
disallowance of entitlement to service connection for heart 
disease on any basis.  

5.  In July 2002, the veteran filed the current claim seeking 
to reopen his previous claim for heart disease.

6.  Evidence received since the RO's April 1999 decision, 
which consists of written statements submitted by the 
veteran, VA and private medical records, duplicative service 
medical records, and a VA examination, does not relate to a 
necessary unestablished fact or raise a reasonable 
possibility of substantiating the claim.

7.  By correspondence dated in March 2005, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issues of service connection for hearing 
loss and tinnitus.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's April 1999 
decision denying the claim of entitlement to service 
connection for heart disease is not new and material and the 
claim is not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2005); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a hearing loss disability have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2005) (as amended).

3.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for tinnitus have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2005) (as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim of Entitlement to Service Connection for Heart 
Disease

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the appellant 
filed his claim in July 2002, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

As a procedural matter, the veteran has made multiple 
attempts seeking service connection for heart disease.  By 
decision dated in November 1997, the Board found that the 
veteran had not submitted new and material evidence to reopen 
a claim of entitlement to service connection for a heart 
disorder, the claim having been denied at the RO in April 
1995.

The veteran appealed that decision to the Veterans Claims 
Court, which dismissed the claim for lack of a filing fee.  
The RO again denied claims to reopen in August 1998 and April 
1999.  The veteran did not appeal those decisions and they 
became final.  The RO's April 1999 decision represents the 
last final disallowance of entitlement to service connection 
for heart disease based on new and material evidence on any 
basis.  

In July 2002, the veteran filed the current claim seeking to 
reopen his previous claim for heart disease, which was denied 
by the RO in December 2002 on the basis that he had not 
submitted new and material evidence.  He now appeals that 
denial.

In support of the veteran's claim, he has submitted multiple 
written statements to the effect that he was identified as 
having a functional heart murmur while on active duty and his 
assertion that the murmur was an early indicator of his 
current heart disease.  

Although the veteran's statements have been offered since the 
previous RO's decisions and are new, this evidence is 
essentially duplicative of the same arguments that the 
veteran has maintained all along.  A simple reiteration of 
the facts is not sufficient to reopen the previously denied 
claims.

Therefore, the additional written statements submitted since 
the RO's previous decisions are not new and material, do not 
raise a reasonable possibility of substantiating the 
veteran's claims, and do not warrant reopening of the claim 
of service connection.  Moreover, the veteran is not 
competent to establish a medical relationship between his 
current complaints and any incident of his military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Next, multiple VA and private medical records have been 
associated with the file since the last final denial.  To the 
extent they regard unrelated medical conditions, they are 
"new," as they were not before the RO at the time of the 
previous denials; however, the evidence focuses primarily on 
complaints of and treatment for other medical disorders and 
are not germane to the veteran's current claims regarding his 
heart disease.  As the evidence is not "material" to the 
claim, it cannot form the basis to reopen the previous 
denials.

To the extent the newly-submitted medical evidence reflects 
on-going treatment for heart disease, including cardiac 
catheterizations, stent placement, and angioplasty, among 
other things, this evidence addresses only the veteran's 
current symptomatology and disease pathology and does not 
address the etiology of his underlying heart disease.  As 
such, this evidence is not material to the issue of whether 
the in-service heart murmur is related to his current heart 
disease.

In addition, the veteran has submitted duplicative service 
medical evidence reflecting that he was evaluated in service 
for a heart murmur.  However, this evidence was already 
considered by the RO in the previous denials and is, 
therefore, not "new" for purposes of the regulations.  As 
such, this evidence is not sufficient to reopen the claim for 
service connection.

Next, the veteran underwent a VA examination in February 
2005, which directly addressed the issue of whether his 
current heart disease was related to military service.  In 
concluding that the in-service notation of a heart murmur was 
not related to the veteran's current heart disease, the 
examiner remarked that "physiologic murmurs [as identified 
in the service medical records] do not lead to future 
coronary artery disease."

While "new," as this more recent examination was not 
considered by the RO in the previous denials, and 
"material," as it related to a fact necessary to 
substantiate the claim, the examination does not raise a 
reasonable possibility of substantiating the claim.  In fact, 
just the opposite.  A clear reading of the VA examiner's 
opinion is that the veteran's in-service murmur is not 
related to his current heart disease, as he maintains.  
Therefore, the VA examination will not support a claim to 
reopen.

In sum, even if the evidence received since the RO's April 
1999 decision is new and material, it does not relate to a 
necessary unestablished fact or raise a reasonable 
possibility of substantiating the claim; therefore, the claim 
to reopen is denied.



II.  Entitlement to Service Connection for a Hearing Loss 
Disability and for Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2005) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

By correspondence received in March 2005, the veteran 
indicated his intent to withdraw the claims of entitlement to 
service connection for hearing loss and tinnitus.  He wrote:

With respect to your decision to deny me 
compensation for hearing loss [and] 
tinnitus I agree with your decision, but 
to deny me compensation for heart disease 
I do not agree with that decision.

As the veteran has withdrawn the appeal as to the issues of 
hearing loss and tinnitus (the issue of heart disease is 
discussed above), there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeals and 
they are dismissed without prejudice.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The law applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Nonetheless, the veteran was notified of the VCAA as it 
applies to his present appeal by correspondence dated in 
September 2002 and February 2004.  He has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOCs 
(SSOCs), the veteran was provided with specific information 
as to why the claim was being denied, and of the evidence 
that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran was asked to 
submit evidence to support a reopening of his claim.  His 
additional written statements and submissions have been 
associated with the claims file.  Moreover, he requested and 
was scheduled for a hearing regarding his claim but failed to 
report.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion is not 
needed to consider whether the veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
medical evidence submitted to the claims file since the last 
final denials.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.




ORDER

New and material evidence having not been submitted, 
entitlement to service connection for heart disease is 
denied.

The claim for entitlement to service connection for a hearing 
loss disability is dismissed without prejudice. 

The claim for entitlement to service connection for tinnitus 
is dismissed without prejudice. 



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


